UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CITY OF PROVIDENCE, RHODE ISLAND,                                      :
                                                                       :
                                  Plaintiff,                           :
                                                                       :   14-CV-2811 (JMF)
v.                                                                     :
                                                                       :       ORDER
BATS GLOBAL MARKETS et al.,                                            :
                                                                       :
                                  Defendants.                          :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Upon review of the parties’ competing letters regarding the proposed order governing
electronically stored information, the Court concludes that it would be prudent, and helpful, to
seek the input of the Staff of the Securities and Exchange Commission (the “SEC”). To that end,
that Court proposes to send the attached letter to the SEC. If any party objects to this proposal
(or believes that the letter should be revised in some way), it shall file a letter to that effect by
noon on January 28, 2020.

        SO ORDERED.

Dated: January 24, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
                                                 January __, 2020

Robert Stebbins, General Counsel
Office of the General Counsel
United States Securities and Exchange Commission
100 F Street, NE
Washington, DC 20549
202-551-5100
stebbinsr@sec.gov

Dear Mr. Stebbins,

In City of Providence, Rhode Island v. BATS Global Markets, Inc., 14-CV-2811 (JMF), over which this
Court is presiding, there is a pending dispute between the parties concerning the terms of an order
governing production of electronically stored information. The nature of the dispute is set forth in detail
in the parties’ letters to the Court, copies of which are enclosed for your consideration. As you will see
from those letters, the dispute turns on whether Plaintiffs should be required to store certain data to be
produced by the Defendant Exchanges on a system that fully complies with NIST Security and Privacy
Controls for Federal Information Systems and Organizations (Special Publication 800-53 Rev. 4). That
dispute appears to turn on, among other things, the applicability of the SEC’s Regulation Systems
Compliance and Integrity (“Reg SCI”) and the adequacy of International Standards Organization (“ISO”)
27001 certification.

Given the technical nature of the parties’ dispute and each side’s invocation of SEC guidance on these
matters, the Court would be interested in hearing the views of the SEC Staff. If you could send the Court
a letter (to be publicly docketed) setting forth the SEC Staff’s views on the parties’ dispute — including
but not limited to whether Reg SCI applies to the data to be produced and the adequacy of ISO 27001
certification — the Court would be grateful. In light of pending discovery deadlines in the case, the Court
would be grateful for a prompt reply — ideally on or before February 5, 2020.

If you need any further information or have any questions, please contact the Court in writing.

                                                 Sincerely,



                                                 Jesse M. Furman
                                                 United States District Judge

Encl.: ECF Nos. 381, 384, 386, and 387
cc (by ECF and without enclosures): Counsel of Record
